Affirmed and Opinion Filed August 18, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01560-CR

                   WILLIAM WAYNE HENSON, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1525022-R

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      Appellant William Wayne Henson waived trial by jury and pleaded no contest

to a charge of aggravated sexual assault of a child. After hearing evidence, the trial

court found appellant guilty of the lesser-included offense of indecency with a child

and assessed punishment at confinement for four years. Appellant raises two issues

in this Court. He argues that his plea of no contest was not entered knowingly,

intelligently, and voluntarily because (i) he did not understand the nature and

consequences of his plea and (ii) he was not informed of the sex offender registration

requirements upon a finding of guilt. We affirm the trial court’s judgment.
                                   I.      PROCEDURAL HISTORY

         In January 2016, appellant was indicted on one count for aggravated sexual

assault of a child younger than fourteen years of age. The count charged that

appellant:

         on or about the 1st day of April, 2014 in the County of Dallas, State of
         Texas, did unlawfully then and there intentionally and knowingly cause
         the penetration of the female sexual organ of [H.H.], a child, who was
         not then the spouse of defendant, by an object, to-wit: the finger of
         defendant, and at the time of the offense, the child was younger than
         fourteen years of age.

Because both appellate issues pertain to limited evidentiary and procedural

complaints, we confine our discussion of the facts and the evidence accordingly.

         On Monday, July 15, 2019, Judge Michael Snipes, who was sitting by

assignment, orally admonished appellant on (i) the penalty range for his charge, (ii)

his right to jury trial, (iii) his right to testify, and (iv) the recommended sentence of

from the State of “[fifteen] years TDC or a no-contest TBC [trial before the court]

in front of Judge Stephens.”1 At this July 15, 2019, hearing the following exchanges

occurred:

         THE COURT: Okay. Do you understand what the recommendation is
         in the case?

         THE DEFENDANT: Yes, sir.

         THE COURT: All right. The advantage of getting a 15-year deal is that
         it prevents the possibility of somebody going crazy and giving you 99
         year or a life sentence. Do you understand that?

   1
       The record shows the case was assigned to Judge Gary Stephens’s court.

                                                  –2–
      THE DEFENDANT: Yes, sir.

      THE COURT: On the other hand, you would have a felony conviction
      on your record, 15-year sentence, plus you have to register as a sex
      offender. Do you understand all that?

      THE DEFENDANT: I didn’t quite hear you, sir. I have trouble hearing.

      THE COURT: Okay. The advantage of a 15-year plea is you avoid the
      possibility of a life sentence, but you would still have a felony
      conviction. You would have to register as a sex offender, and you would
      be in jail for 15 years, unless you were granted parole. Do you
      understand all that?

      THE DEFENDANT: Yes, sir.

      THE COURT: Okay. And knowing all of that, how do you wish to
      proceed in this case? Do you wish to have a jury trial, or do you wish
      to have a trial before the Court, or do you wish some other disposition?

      THE DEFENDANT: Trial before the Court.

      ....

      [DEFENDANT’S COUNSEL]: . . . Mr. Long is on the case with me as
      well and just, obviously, that we talked about—about Mr. Long’s
      training and experience and all of the above, and he and I both have
      given you our professional opinion, but you’re doing what you want to
      to, correct?

      THE DEFENDANT: Yes.

(emphasis added).

      Appellant signed a jury trial waiver that same day. The trial court recessed

and resumed the proceedings two days later—on Wednesday, July 17, 2019—before

Judge Gary Stephens. The following exchanges occurred:



                                        –3–
      THE COURT: Mr. Henson, you appeared before a different judge, I
      believe it was on Monday. At that time, he told you that you were
      charged with aggravated sexual assault of a child. I’m sure he told you
      that the penalty range was a minimum of 5 years up to 99 years or life
      in prison, and that there could also be a $10,000 [sic]. You told him you
      understood what you were charged with. He told you that you were
      entitled to a jury trial; you then waived your right to a jury trial and told
      him that you wanted to have it heard by a judge, primarily me. So the
      case was passed until today to start the trial. Do you understand why
      you’re here, and what we’re about to do?

      THE DEFENDANT: Yes, sir.

      THE COURT: Let’s arraign the defendant.

      [DEFENDANT’S COUNSEL]: Comes now William Henson, states
      that is his true correct name, waive [sic] further reading of the
      indictment and enters a plea of no contest.

      THE COURT: The court will accept the plea of no contest; there is
      admission of guilt. The state has full the [sic] burden of proof beyond a
      reasonable doubt.

The trial court then heard testimony from (i) H.H.; (ii) S.H., who is H.H’s older

sister; (iii) P.H., who is the father of H.H. and S.H.; (iv) D.H., who is P.H.’s mother

and grandmother to H.H. and S.H.; (v) Yesenia Gonzalez of Dallas Children’s

Advocacy Center; and (vi) Detective Mark White of the Garland Police Department.

The state rested, and appellant moved for a directed verdict arguing:

      [DEFENDANT’S COUNSEL]: There is absolutely no evidence,
      period, from any witness that penetration occurred. There’s no evidence
      from which the court can find that. No evidence, period. Contact, if you
      believe certain evidence, yes, but there is no evidence, not even a
      scintilla, from which the court could find penetration. So I ask that the
      court grant a direct[ed] verdict on that, and that therefore we’re down
      to indecency by contact at this point.


                                          –4–
      THE COURT: Miss Jones?

      [PROSECUTOR]: I think, at this point, the court can include indecency
      by contact as part of something to consider as a guilty verdict. Yes.

Then, the trial court denied the appellant’s motion for directed verdict. After

appellant cross examined the State’s witnesses, appellant moved a second time for

directed verdict. The trial court “grant[ed] the motion as far as a directed verdict of

not guilty on the aggravated sexual assault of a child” but also maintained “there is

sufficient evidence for the [trial] court not to grant a motion on the entirety of the

case, meaning there is more than a scintilla of evidence of a lesser included [offense]

of indecency with a child.”

      Thereafter, H.H. and S.H.’s mother—who was married to appellant—

testified. Appellant did not testify. Ultimately, the trial court found “that the

evidence prove[d] [appellant’s] guilt of the second degree felony of indecency with

a child by contact.” On December 19, 2019, the trial court held the hearing on the

punishment phase. Ultimately, the trial court assessed appellant’s punishment at four

years’ confinement. This appeal followed.

                                 II.    ISSUES RAISED

      Appellant raises two issues on appeal:

      1.     [Whether appellant’s] plea of no contest was not entered
      knowingly, intelligently, and voluntarily, because he did not understand
      the nature and consequences of his plea, in violation of his
      constitutional right to due process.



                                         –5–
       2.     [Whether appellant’s] plea of no contest was not entered
       knowingly, intelligently, and voluntarily because he was not informed
       of the sex offender registration requirements upon a finding of guilt.

                                   III.    STANDARD OF REVIEW

       “The voluntariness of a plea is determined from the totality of the

circumstances viewed in light of the entire record.” Jones v. State, 600 S.W.3d 94,

99 (Tex. App.—Dallas 2020), cert. denied, 141 S. Ct. 880, 208 L. Ed. 2d 442 (2020);

see also Crawford v. State, 890 S.W.2d 941, 944 (Tex. App.—San Antonio 1994,

no pet.) (per curiam); Griffin v. State, 703 S.W.2d 193, 195 (Tex. Crim. App. 1986)

(“Since a person cannot at any time involuntarily plead guilty to a crime for which

he is accused, the totality of the circumstances of each case is assessed to assure the

voluntary nature of the plea.”).2 In a criminal setting, a plea of no contest has “the

legal effect of which shall be the same as that of a plea of guilty.” TEX. CODE CRIM.

PROC. ANN. art 27.02. Article 27.13 of the Texas Code of Criminal Procedure

provides:

       A plea of “guilty” or a plea of “nolo contendere” in a felony case must
       be made in open court by the defendant in person; and the proceedings
       shall be as provided in Articles 26.13, 26.14 and 27.02. If the plea is
       before the judge alone, same may be made in the same manner as is
       provided for by Articles 1.13 and 1.15.



   2
      See also, McGuire v. State, No. 05-97-00717-CR, 1998 WL 257873, at *3 (Tex. App.—Dallas May
22, 1998, pet. ref’d) (not designated for publication); Moreno v. State, No. 05-95-01709-CR, 1997 WL
149993, at *2 (Tex. App.—Dallas Apr. 2, 1997, no pet.) (not designated for publication); Black v. State,
05-96-00420-CR, 1997 WL 153801, at *3 (Tex. App.—Dallas Apr. 2, 1997, no pet.) (not designated for
publication); Smith v. State, No. 05-92-02018-CR, 1996 WL 732418, at *2 (Tex. App.—Dallas Dec. 19,
1996, no pet.) (not designated for publication).
                                                 –6–
CRIM. PROC. art. 27.13.

“No plea of guilty or plea of nolo contendere shall be accepted by the court unless it

appears that the defendant is mentally competent and the plea is free and voluntary.”

CRIM. PROC. art. 26.13(b). “Prior to accepting a plea of guilty or a plea of nolo

contendere, the court shall admonish the defendant of” several admonishments—

including the applicable range of punishment attached to the offense and any

applicable registration as a sex-offender under Texas Code of Criminal Procedure

Chapter 62. CRIM. PROC. art. 26.13(a)(1)–(5); see generally CRIM. PROC. art. 62.051

(enumerating sex offender registration requirements). “If the admonishments given

substantially comply with the requirements of article 26.13, the burden shifts to the

defendant to show [(i)] he was unaware of the consequences of his plea and [(ii)]

that he was harmed or misled by the admonishments.” Skinner v. State, 334 S.W.3d

12, 15 (Tex. App.—Dallas 2008, no pet.) (citing CRIM. PROC. art. 26.13(c)). When,

as here, the record shows the defendant understands the nature of his plea and that it

was voluntary, he has a heavy burden to prove on appeal that his plea was

involuntary. Jones, 600 S.W.3d at 99; see also Crawford, 890 S.W.2d at 944.3

       When there is an insufficient admonition, whether by total failure to admonish

or an admonition that is not in substantial compliance, the violation of article 26.13

comes within the standard of Texas Rule of Appellate Procedure 44.2(b). Anderson


   3
     See also, McGuire, 1998 WL 257873, at *3; Moreno, 1997 WL 149993, at *2; Black, 1997 WL
153801, at *3.
                                           –7–
v. State, 182 S.W.3d 914, 918 (Tex. Crim. App. 2006).4 However, the reviewing

court conducts the rule 44.2(c) harm analysis in conjunction with the article 26.13(c)

directive. See id.

                                             IV.      DISCUSSION

Issue One: Whether Appellant’s Plea of No Contest Was Not Entered
Knowingly, Intelligently, and Voluntarily, Because He Did Not Understand the
Nature and Consequences of His Plea

          A defendant who pleads no contest does “not contest the accusation.”

Brewster v. State, 606 S.W.2d 325, 329 (Tex. Crim. App. 1980). Appellant concedes

that a trial court is not required to admonish the defendant that a plea of no contest

has the same legal effect as a plea of guilt. See generally CRIM. PROC. art 27.02;

CRIM. PROC. art. 26.13. The record shows the trial court admonished appellant

regarding the punishment range for his offence. Therefore, a prima facie showing

exists that appellant’s no contest plea was entered knowingly and voluntarily. See


    4
        Texas Rule of Appellate Procedure 44.2 provides:
          (a) Constitutional Error. If the appellate record in a criminal case reveals constitutional
          error that is subject to harmless error review, the court of appeals must reverse a judgment
          of conviction or punishment unless the court determines beyond a reasonable doubt that
          the error did not contribute to the conviction or punishment.
          (b) Other Errors. Any other error, defect, irregularity, or variance that does not affect
          substantial rights must be disregarded.
          (c) Presumptions. Unless the following matters were disputed in the trial court, or unless
          the record affirmatively shows the contrary, the court of appeals must presume:
                   (1) that venue was proved in the trial court;
                   (2) that the jury was properly impaneled and sworn;
                   (3) that the defendant was arraigned;
                   (4) that the defendant pleaded to the indictment or other charging instrument; and
                   (5) that the court's charge was certified by the trial court and filed by the clerk
                   before it was read to the jury.

TEX. R. APP. P. 44.2.
                                                     –8–
Martinez v. State, 981 S.W.2d 195, 197 (Tex. Crim. App. 1998). Nevertheless,

appellant argues he did not knowingly, intelligently, and voluntarily enter his plea

of no contest because of two misstatements of law the trial court made on the record

after he pled no contest. Appellant asserts the trial court committed reversible error

by stating (i) ”there is admission of [appellant’s] guilt” and (ii) “[t]he state has full

the [sic] burden of proof beyond a reasonable doubt.” We disagree.

      i.     “There Is an Admission of [Appellant’s] Guilt”

      As a preliminary matter, we must acknowledge that the record is unclear as to

why the trial court stated “there is admission of [appellant’s] guilt” during the July

17, 2019 hearing. No party objected to this statement from the trial court.

Nevertheless, the record contains no admission of guilt from appellant. The record

of the trial court’s docket for July 17, 2019, states: “Case called for trial. Jury waived,

Df Pled “No Contest” No adm. Of guilt. Evid Presented.” (emphasis added). Thus,

the trial court’s docket indicated that appellant pled no contest and there was no

admission of guilt. At the December 2019 punishment hearing, the trial court

summarized the prior proceedings:

      THE COURT: Mr. Henson, you appeared before me back in July. At
      that time I went over your rights, you waived your right to a trial and
      entered a plea of no contest. At that time I told you and made a docket
      notation that the – that there is no admission of guilt, the State has the
      burden of proof beyond a reasonable doubt.

      I heard evidence and at the conclusion of that evidence proved your
      guilt of the lesser offense of Indecency with a child instead of the
      charged offense of aggravated sexual assault of a child.

                                           –9–
      ....

      You’re here today for me to make a decision on punishment. Do you
      understand why you’re here?

      APPELLANT: Yes, sir.

(emphasis added). Again, no party raised an objection to the trial court’s statement.

      The record shows appellant maintained his plea of “no contest” and did not

change that plea at any time. Nevertheless, appellant argues the theme of his defense

was “absolute innocence,” and his innocence defense “shows that he did not

understand [the] trial court’s admonishment that the entry of his [no contest] plea

was an admission of guilt.” In effect, appellant argues that his defense strategy of

innocence rendered his “no contest” plea involuntary once trial court stated “there is

admission of [appellant’s] guilt.” Appellant offers no authority to support this

position, and we have found no according support. Appellant argues “he did not

understand the implications of the plea” but offers no record citation to substantiate

that argument.

      To the contrary, “[t]he plea of nolo contendere, being the same as a plea of

guilty to a felony charge before the trial judge after waiver of a jury trial, constitutes

an admission of guilt.” Martinez v. State, 170 Tex. Crim. 266, 268, 340 S.W.2d 56,

57 (1960). Furthermore, appellant (i) failed to preserve any alleged error as to the




                                          –10–
trial court’s statement “there is admission of [appellant’s] guilt” by objection5 and

(ii) does not otherwise show that he was unaware of the consequences of his no

contest plea or that he was harmed or misled by the trial court’s admonishment—

when it occurred after his plea of no contest. See Skinner, 334 S.W.3d at 15. There

is no evidence in the record that appellant sought to change his plea or was not aware

of the charges in the indictment. To the extent the trial court stated “there is

admission of [appellant’s] guilt,” appellant has failed to carry his burden to show his

plea was involuntary.

        ii.     “The State Has the Full Burden of Proof Beyond a Reasonable Doubt”

        Under article 1.15, when a defendant waives a jury and pleads “no contest”

the State must introduce sufficient evidence to support the defendant’s plea and to

establish the defendant’s guilt. CRIM. PROC. art. 1.15. The evidence is sufficient to

support a “no contest” plea if it embraces every essential element of the offense

charged. Stone v. State, 919 S.W.2d 424, 427 (Tex. Crim. App. 1996). There is no

requirement that the supporting evidence prove the defendant’s guilt beyond a

reasonable doubt. See Ex parte Martin, 747 S.W.2d at 792-93. Nevertheless, the trial

court was not required to accept appellant’s plea of no contest. Depending on the

evidence raised, the trial court retained its authority to (i) defer proceedings without




    5
     A “point of error on appeal must comport with the objection made at trial.” Wilson v. State, 71 S.W.3d
346, 349 (Tex. Crim. App. 2002); see TEX. R. APP. P. 33.1; Swain v. State, 181 S.W.3d 359, 367 (Tex.
Crim. App. 2005).
                                                  –11–
entering an adjudication of guilt, (ii) withdraw appellant’s no contest plea, or

(iii) find appellant guilty of a lesser included offense. CRIM. PROC. art. 42A.101;

Aldrich v. State, 104 S.W.3d 890, 893 (Tex. Crim. App. 2003); see McGill v. State,

200 S.W.3d 325, 330 (Tex. App.—Dallas 2006, no pet.).6

         It is apparent from the record that the trial court required the State to present

more evidence than was legally required to satisfy its burden of proof that appellant

was, in fact, guilty. See Ex parte Martin, 747 S.W.2d at 792-93. Appellant argues

the trial court’s misstatement regarding the State’s burden caused his plea to not be

entered in a “knowing, voluntary, and intelligent manner,” but appellant offers no

legal authority or record citation to support his argument. Appellant made no

objection to the trial court’s requirement that the State meet the heightened burden.

Wilson, 71 S.W.3d at 349; see TEX. R. APP. P. 33.1. Appellant fails to show us how

the trial court’s misstatement about the State’s burden of proof, which occurred after

appellant’s no contest plea, rendered his earlier no contest plea involuntary. The

record shows (i) the trial court admonished appellant pursuant to article 26.13 and

(ii) appellant agreed that he understood the admonishments and his plea of no



   6
       In Aldrich, the Texas Court of Criminal Appeals held:
         In a long line of authorities this Court has held that when the evidence introduced makes
         evident the innocence of the accused or which reasonably and fairly raises an issue as to
         such fact and such evidence is not withdrawn, the trial court is required on its own motion
         to withdraw the defendant’s guilty plea or nolo contendere plea and enter a not guilty plea
         for the defendant. This rule has been recognized and applied even when a jury has been
         waived and the plea is before the court without a jury.
   Aldrich, 104 S.W.3d at 892–93.
                                                   –12–
contest. Appellant has failed to meet his burden to demonstrate that he did not fully

understand the consequences of his plea such that he suffered harm. Martinez, 981

S.W.2d at 197. We do not reach the harm analysis. Accordingly, we overrule

appellant’s first issue.

Issue Two: Whether Appellant’s Plea of No Contest Was Not Entered
Knowingly, Intelligently, and Voluntarily Because He Was Not Informed of
The Sex Offender Registration Requirements Upon a Finding of Guilt

       Appellant asserts he was not informed of the sex offender registration

requirements upon a finding of his guilt. As we have included in our above

discussion, the record shows the trial court substantially complied with article

26.13(a)(5)’s requirement to admonish appellant that, if convicted, he would have to

register as a sex offender. See Skinner, 334 S.W.3d at 15; see also CRIM. PROC. art.

26.13(a)(5). Furthermore, even if we assume the trial court failed to provide the

admonishment required in article 26.13(a)(5), article 26.13(h) provides:

       The court must substantially comply with Subsection (a)(5). The failure
       of the court to comply with Subsection (a)(5) is not a ground for the
       defendant to set aside the conviction, sentence, or plea.

CRIM. PROC. art. 26.13(h). Thus, the statute would prohibit our reversal of the trial

court’s judgment based on appellant’s no contest plea. We overrule appellant’s

second issue.




                                        –13–
                                V.    CONCLUSION

       Having overruled both of appellant’s issues, we affirm the judgment of the

trial court.




                                         /Bill Pedersen, III//
                                         BILL PEDERSEN, III
                                         JUSTICE

191560f.u05

Do Not Publish
TEX. R. APP. P. 47




                                      –14–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

WILLIAM WAYNE HENSON,                         On Appeal from the 265th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1525022-R.
No. 05-19-01560-CR          V.                Opinion delivered by Justice
                                              Pedersen, III. Justices Osborne and
THE STATE OF TEXAS, Appellee                  Nowell participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 18th day of August, 2021.




                                       –15–